             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

POST ACUTE MEDICAL, LLC,  :                1:19-cv-1137
                          :
             Plaintiff,   :                Hon. John E. Jones III
                          :
             v.           :
                          :
CHRISTOPHER LEBLANC and   :
MERIDIAN HOSPITAL SYSTEMS :
CORPORATION,              :
             Defendants.  :


                                   ORDER

                              September 16, 2019

      Presently before the Court is Defendants’ Amended Motion to Dismiss,

(Doc. 21). In conformity with the Memorandum issued on today’s date, IT IS

HEREBY ORDERED THAT:

   1. Defendants’ Amended Motion to Dismiss (Doc. 21) is GRANTED.

   2. The Clerk of the Court SHALL CLOSE the file on this case.



                                           /s/ John E. Jones III
                                           John E. Jones III
                                           United States District Judge




                                       1
